Citation Nr: 1601622	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  15-21 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss.  

2.  Entitlement to service connection for anxiety disorder.

3.  Entitlement to service connection for a psychiatric disability other than anxiety disorder to include post-traumatic stress disorder (PTSD). 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes mellitus type II.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a dental disability for purposes of eligibility for outpatient dental treatment for the lower right second premolar.  

8.  Entitlement to service connection for a dental disability for purposes of eligibility for outpatient dental treatment for teeth other than the lower right second premolar.  

9.  Entitlement to service connection for dental trauma for compensation purposes.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to January 1954.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal of an April 2013 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's claims for service connection for anxiety disorder and a psychiatric disability other than anxiety disorder to include PTSD were developed as a single claim.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The record includes diagnoses of both PTSD and anxiety disorder.  The aspect of the Veteran's claim that relates to anxiety disorder is ready for a final decision, but the aspect that relates to PTSD requires further development.  The Board will address these matters as separate issues, as reflected on the first page of this decision.  

The Veteran's claim for service connection for a dental disability was also developed as a single issue.  The Board notes that, in general, a claim for service-connected disability compensation for a dental disorder may also be treated as a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993). Cf. 38 C.F.R. § 4.150 (setting forth dental and oral conditions for which compensation may be paid); 38 C.F.R. § 17.161 (setting forth criteria for authorization of outpatient dental treatment).  Once again, the Board will address these matters as separate issues, and they have been characterized accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disability other than anxiety disorder to include PTSD; entitlement to service connection for hypertension; entitlement to service connection for diabetes mellitus type II; entitlement to service connection for headaches; entitlement to service connection for a dental disability for purposes of eligibility for outpatient dental treatment for teeth other than the lower right second premolar and entitlement to service connection for dental trauma for compensation purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has level XI hearing for the right ear and level IV hearing for the left ear.  

2.  The Veteran has current anxiety as a result of in-service injury active service.  

3.  The Veteran sustained a dental trauma to the right side of his face during active service, which caused a missing lower right second premolar.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.85, 4.86, Code 6100 (2015).  

2.  The criteria for service connection for anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2015). 

3.  The criteria for class II(a) eligibility for VA outpatient dental treatment have been met for the lower right second premolar.  U.S.C.A. §§ 1110, 1154(b), 1712, 5107(b), (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(d), 3.381, 17.161 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case appeal for a higher initial rating for hearing loss arises from disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Veteran received a November 2011 VCAA letter prior to the initial adjudication of his claim that included all notification required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that the duty to assist has been met.  The Veteran was afforded a VA examination to evaluate his hearing loss in April 2013.  He does not contend that his hearing loss has become more severe since that examination.  The Veteran's VA treatment records have also been obtained.  He has not identified any pertinent private medical records, and he has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in the claim for an increased rating for hearing loss. 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  On the April 2013 VA examination, the examiner indicated that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including the ability to work.  Thus, the examiner is deemed to have adequately described functional effects.

As for the claims for entitlement to service connection for anxiety disorder and entitlement to outpatient dental treatment for the lower right second premolar, the decisions will be fully favorable to the Veteran.  Any failures in the duties to notify or assist were harmless.  The Board may proceed with adjudication of these appeals.  

Initial Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's service-connected bilateral hearing loss is currently assigned a 30 percent rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a rating in excess of 30 percent, it must be shown that certain levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. 

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, on Table VIA for exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

In addition to the April 2013 VA examination, VA treatment records dating from 2000 to 2011 have been obtained.  The treatment records do not reflect any complaints or treatment for hearing loss, and do not include any additional audiometric testing.  

The Veteran has submitted a December 2011 letter from a chiropractor that discusses the Veteran's hearing loss.  While this does not include the testing required to evaluate the Veteran's hearing loss under the VA regulation cited above, it is interesting to note that the chiropractor estimates the right ear has 30 percent hearing loss and the left ear has 20 percent hearing loss, which does not contradict the 30 percent rating currently assigned.  

The April 2013 VA examination reflects the Veteran had hearing thresholds of 75, 90, 105+, and 105 decibels at the frequencies of 1000, 2000, 3000 and 4000 Hertz respectively for the right ear.  The left ear had hearing thresholds of 20, 60, 75, and 80 at these same frequencies.  The average hearing threshold in the right ear was 94 decibels and the average hearing threshold in the left ear was 59 decibels.  Speech discrimination was 16 percent for the right ear and 80 percent for the left ear.  

When applied to 38 C.F.R. § 4.85, Table VI, this results in level XI hearing for the right ear and level IV hearing for the left ear.  The right ear qualifies as an exceptional pattern of hearing under 38 C.F.R. § 4.86 in that all four puretone thresholds are 55 decibels or higher.  When the results for the right ear are applied to Table VIA, this also results in level XI hearing.  After level XI hearing for the right ear and level IV hearing for the left ear is applied to 38 C.F.R. § 4.85, Table VII, the result is that the Veteran's hearing loss is evaluated as 30 percent disabling.  As this is the evaluation that is currently assigned, there is no basis for an increased rating.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether referral for an extra-schedular evaluation is warranted, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his bilateral hearing loss.  The symptom of hearing loss is specifically contemplated in the rating criteria.  The Veteran has not reported any additional symptoms at either the examination or in his letters.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Finally, entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) is a potential element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's only currently service connected disabilities are hearing loss and anxiety disorder.  He does not contend that his hearing loss renders him unemployable, and the April 2013 examiner found that the hearing loss does not interfere with the Veteran's daily activities, including employment.  The April 2013 VA psychiatric examination shows that the Veteran worked successfully prior to his retirement at the age of 66 and his retirement had been "really good."  There is no evidence of unemployability related to the service connected disabilities at this point.  Therefore, entitlement to a TDIU is not for consideration.  

Service Connection

Anxiety Disorder

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309 (2014).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychoses are included in this list, but not neuroses.  As the Veteran's diagnosed disabilities are all neuroses and not psychoses, continuity of symptomatology is not for consideration.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence includes a December 2011 evaluation by a private psychologist.  The examination report indicates that the examiner interviewed the Veteran for approximately two hours.  The Veteran also completed written psychological testing, and provided the examiner some military and medical records.  The examination report describes the Veteran's life history, to include his military history.  He was noted to have served in the artillery in Korea.  The Veteran said he had seen enemy artillery shells coming towards him on many occasions.  The DD 214 shows that the Veteran's awards and decorations include a Korean Service Medal with three Bronze Service Stars.  The Veteran described battles in which he fired his gun until the barrel turned red.  He described one occasion in which his unit assisted a group of Marines who were trapped.  The Veteran described his symptoms, and a mental status examination was included.  At the conclusion, the examiner noted that although the Veteran had some symptoms associated with PTSD, they were not to the level required for a diagnosis of that disorder.  Instead, the diagnosis was anxiety disorder not otherwise specified.  The examiner opined that the Veteran's symptoms are, as likely as not, service-connected.  

The Veteran was also afforded a VA examination for PTSD in April 2013.  After a review of the Veteran's claims file and an in-person interview, the examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, and that he did not have a mental disorder that conforms to DSM-IV criteria.  The examiner concluded that there was no diagnosis of a mental disorder.  

After careful consideration, the Board finds that the criteria for service connection for anxiety disorder have been met.  

The April 2013 VA examiner found no current psychiatric disability.  However, the requirement that there be a current disability is satisfied when it is shown at the time of the claim or during the pendency of the claim, even though the disability is not shown on the most recent examination.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran submitted his claim for service connection for "stress" in February 2011, after which the December 2011 private examination reached a diagnosis of anxiety disorder.  As the Veteran's claimed disability was shown during the pendency of the claim, the requirement for a current disability has been met.  

Furthermore, the December 2011 examiner opined that the anxiety disorder symptoms were as likely as not service connected.  The April 2013 examiner did not provide an opinion, and there is no other opinion to the contrary.  Thus, the remaining criteria for service connection have been met, and entitlement to service connection for anxiety disorder is established.  

Dental Treatment

The Veteran contends that he sustained a trauma to his head while unloading artillery shells on or about June 1952.  He states this resulted in cracked teeth and that he was treated for this during service.  He believes that this eventually led to the loss of all his teeth following service.  

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.

Legal authority provides for various categories of eligibility for VA outpatient dental treatment, such as veterans having a compensable service-connected dental condition (Class I eligibility); veterans having a noncompensable service-connected dental condition, provided that they apply for treatment within a year after service (Class II eligibility); and those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  Other categories include treatment for veteran's having a dental condition determined to be aggravating disability from an associated service-connected disability (Class III eligibility); veteran's whose service connected disabilities are evaluated as 100 percent, or who receive a total rating for individual unemployability (Class IV eligibility); and certain treatment for those who are enrolled in a rehabilitation program under chapter 31 (Class V eligibility).  Finally, any veteran scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

As to each noncompensable service-connected dental condition, a determination will be made as to whether it was due to combat wounds or other service trauma. 38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment. 38 C.F.R. § 17.161(c). 

The Veteran's service treatment records are negative for evidence of a trauma.  However, they show that the Veteran underwent dental treatment on two occasions; on April 27, 1952 and December 4, 1953.  The April 27, 1952 examination showed four teeth on the Veteran's right side that needed to be restored.  The December 4, 1953 examination found that no additional teeth needed to be restored, but that the mandibular right second premolar which had been present in April 1952 was now missing.  

The Veteran was afforded a VA dental examination in May 2011.  The examiner noted the Veteran's claimed dental trauma in June 1952, and reviewed the service treatment records to include the dental records.  Currently, the Veteran was missing all of his teeth.  He had full dentures but did not wear them.  The examiner found that the lack of military dental documentation would make it pure speculation to try and determine if the teeth that the Veteran states were worked on in service were due to either the needed restorations or due to the stated trauma to that side of the face.  The second examination, which was conducted after the Veteran's stated trauma, did not show teeth that required restoration.  It did show that the lower right second premolar tooth was now missing but it was unclear if this was due to trauma or to other reasons such as decay or periodontal bone loss.  

The Board finds that the evidence supports entitlement to service connection for a dental disability for purposes of eligibility for outpatient dental treatment for the Veteran's lower right second premolar.  

Given the circumstances of the Veteran's service as an artilleryman who exchanged fire with the enemy, his contentions regarding the trauma and treatment are presumed to be credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Furthermore, the service treatment records clearly establish that the Veteran lost his lower right second premolar tooth sometime around or after the date of the claimed trauma.  The examiner was unable to provide an opinion as to the etiology of the missing tooth.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that his missing lower right second premolar is the result of service trauma, and he therefore has class II(a) eligibility for VA outpatient dental treatment for that tooth.

The Board has considered entitlement to other classes of eligibility for this tooth, but none have been shown.  He is not service service-connected for a compensable or a noncompensable dental condition, which precludes class I and class II eligibility.  He does not have a dental condition determined to be aggravating disability from an associated service-connected disability for class III eligibility.  Finally, he is not evaluated as 100 percent for his service connected disabilities, is not enrolled in a chapter 31 program, and is not scheduled for care and services under chapter 17 of 38 U.S.C.  It follows he is not eligible for class IV, class V, or class VI eligibility.  

The Board makes no decision pertaining to eligibility for VA outpatient dental treatment for the Veteran's other teeth at this time.  This matter will be addressed further in the remand section at the end of this decision.  


ORDER

Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss is denied. 

Entitlement to service connection for anxiety disorder is granted.  

Entitlement to service connection for the lower right second premolar for purposes of class II(a) eligibility for outpatient dental treatment is granted. 


REMAND

The Veteran reports that was treated for "stress" at the Miami, Florida, VA Medical Center (VAMC) from 1965 to 1970.  He has explained that his references to stress encompass his headaches.  

The RO requested records from the Miami VAMC in a November 2011 letter.  A February 2012 reply states that there were no records responsive to the request, but advised that the requesting party had 60 days in which to appeal that decision to VA General Counsel.  No further action appears to have been taken. 

VA has a duty to make as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency.  These efforts are to continue until VA concludes that the records sought do not exist or further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2015).  Therefore, additional attempts must be made to either obtain the records in question or certify that they are not obtainable.  

Further, service connection for compensation purposes is available only for dental disabilities that are the result of osteomyelitis or osteoradionecrosis, or due to the loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or due to the loss of teeth due to loss of substance of the upper or lower jaw.  38 C.F.R. § 4.150 (2015).  Given that the cause of the loss of the Veteran's teeth is unknown for all but the lower right second premolar, the Board will withhold adjudication of entitlement to service connection for a dental disability for the purposes of compensation pending receipt of the VA treatment records dating from 1965 to 1970.  

Also, as the Board is finding that the Veteran is eligible for VA class II(a) outpatient dental treatment for the lower right second premolar due to trauma, the question is raised as to whether the absence of this tooth may have in some way contributed to the eventual loss of all the Veteran's teeth.  This was not addressed in the May 2011 dental examination, and an opinion on the matter is required before a determination can be made as to whether the Veteran is eligible for VA outpatient dental treatment for his other missing teeth.  

In regards to the Veteran's claims for service connection for diabetes and hypertension, the December 2011 letter from the Veteran's chiropractor states that the Veteran reports having been diagnosed with blood sugar difficulties and high blood pressure difficulties during active service.  His problems had persisted from discharge to the present.  The Board notes that the Veteran is competent to report both a contemporaneous medical diagnosis and symptoms that support a later diagnosis by a medical professional."  See Jandreau.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

Given the Veteran's statements to his chiropractor, the Board finds that the McLendon criteria have been met.  He must be scheduled for VA examinations of his diabetes and high blood pressure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make additional requests to the Miami, Florida, VAMC to provide all treatment records pertaining to the Veteran dating from 1965 to 1970.  These requests should continue until it is determined that the records either do not exist or further efforts to obtain them would be futile.  If such a determination is made, a memorandum to that effect should be placed in the record. 

2.  Return the report of the December 2011 dental examination to the examiner.  The examiner should express an opinion as to whether it is as likely as not that the loss of any or all of the Veteran's remaining teeth was incurred or aggravated due to the loss of the lower right second premolar.  

The reasons for all opinions should be provided.  If the December 2011 dental examiner is no longer available, the examination report should be forwarded to another examiner to obtain the needed opinion.  

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  Schedule the Veteran for a VA examination for diabetes mellitus.  All indicated tests and studies should be conducted.  The claims file must be provided to the examiner and the examination report must state that it has been reviewed.  At the conclusion of the examination, the examiner should state whether it is as likely as not that the Veteran's diabetes mellitus began in active service or is the result of a disease or injury in active service.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4.  Schedule the Veteran for a VA examination for hypertension.  All indicated tests and studies should be conducted.  The claims file must be reviewed.  The examiner should state whether it is as likely as not that the Veteran's hypertension began in active service or is the result of a disease or injury in active service.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


